NONPRECEDENTIAL DISPOSITION
                              To be cited only in accordance with
                                       FED. R. APP. P. 32.1



             United States Court of Appeals
                                      For the Seventh Circuit
                                      Chicago, Illinois 60604

                                   Submitted December 22, 2009*
                                    Decided December 23, 2009

                                                Before

                              DANIEL A. MANION, Circuit Judge

                              DIANE P. WOOD, Circuit Judge

                              DIANE S. SYKES, Circuit Judge

No. 09‐2267

LAURA A. JENNINGS,                                       Appeal from the United States District
    Plaintiff‐Appellant,                                 Court for the Southern District of Indiana,
                                                         Indianapolis Division.
        v.
                                                         No. 1:07‐cv‐1008‐WTL‐DML
SALLIE MAE, INC.,
     Defendant‐Appellee.                                 William T. Lawrence, 
                                                         Judge.



                                              O R D E R

        Laura Jennings sued her former employer Sallie Mae, Inc., under a variety of
antidiscrimination statutes.  After dismissing most of Jennings’s claims at screening, see
28 U.S.C. § 1915(e)(2)(B)(ii), the district court ultimately dismissed the suit based on her
failure to participate in discovery.  Jennings appeals and we affirm the district court’s
judgment.  


        *
       After examining the briefs and the record, we have concluded that oral argument is
unnecessary.  Thus, the appeal is submitted on the briefs and the record.  See FED. R. APP. P. 34(a)(2).
No. 09‐2267                                                                                Page 2

       Jennings worked as a loan consolidating servicing specialist at Sallie Mae from May
2006 to July 2007, when she was discharged for excessive absenteeism.  In her complaint
brought under Title VII, 42 U.S.C. § 2000e‐2; the Age Discrimination in Employment Act
(“ADEA”), 29 U.S.C. § 621; the Americans with Disabilities Act (“ADA”), 42 U.S.C. § 12101;
the Rehabilitation Act, 29 U.S.C. § 701; and Section 1981, 42 U.S.C. § 1981, Jennings alleged
that Sallie Mae harassed her and violated her civil rights by counting her approved sick
leave as unplanned absences.  The district court found that the complaint stated a viable
claim only under the ADA and dismissed the other claims.  See 28 U.S.C. § 1915(e)(2)(B)(ii). 
Jennings later amended her complaint to assert that Sallie Mae failed to make reasonable
accommodations and punished her for her “rotator cuff tendonitis disability.”  

        During discovery, Jennings refused to respond to interrogatories, attend her
scheduled deposition, or authorize Sallie Mae to obtain records related to her alleged
disability.  After Jennings disobeyed the district court’s directive to confirm that she would
cooperate in the discovery process, the court granted Sallie Mae’s motion to dismiss under
Rules 37(b) and 41(b) of the Federal Rules of Civil Procedure and ordered Jennings to pay
Sallie Mae $500.  The court concluded that her actions were “unjustified, abusive of the
discovery process, abusive of the defendant’s time and of other resources, a disregard of the
court’s orders and procedures, and fully contrary to the spirit and letter of the Federal Rules
of Civil Procedure.”    

        Jennings’s brief on appeal is difficult to parse, but she seems to argue, first, that the
district court overstepped its authority by dismissing the non‐ADA claims in her initial
complaint and restricting the scope of her amended complaint.  The court correctly
dismissed Jennings’s non‐ADA claims because her complaint failed to allege discrimination
based on race, sex, national origin, religion, or age, as required to state a claim under
Title VII, the ADEA, or Section 1981.  See 42 U.S.C. § 2000e‐2 (prohibiting discrimination
based on “race, color, religion, sex, or national origin”); 29 U.S.C. § 621 (prohibiting age
discrimination); Morris v. Office Max, Inc., 89 F.3d 411, 413 (7th Cir. 1996) (explaining that
section 1981 prohibits racial discrimination).  And Sallie Mae is a private employer, so the
Rehabilitation Act was inapplicable.  See Silk v. City of Chicago, 194 F.3d 788, 798 n.6 (7th Cir.
1999).  Further, because the court properly dismissed Jennings’s non‐ADA claims, it had
discretion to prevent her from repleading them in her amended filing.  See Crichton v. Golden
Rule Ins. Co., 576 F.3d 392, 396 (7th Cir. 2009).     

        Jennings next generally challenges the district court’s denial of her repeated requests
for assistance in obtaining counsel.  The district court, however, applied the correct legal
standard—inquiring first whether Jennings had reasonably attempted to obtain an attorney
and then determining the complexity of the case and her ability to present her claims—and
based its decision that counsel was unnecessary on facts supported by the record.  See Pruitt
No. 09‐2267                                                                                              Page 3

v. Mote, 503 F.3d 647, 654‐55, 658 (7th Cir. 2007) (en banc).  As the court noted, Jennings is
literate, has filed lawsuits in the past, has personal knowledge of the facts relevant to her
claims, amended her complaint in accordance with the district court’s directions, and
submitted documents in support of her claims. 

        Finally, Jenkins asserts that the district court erred by dismissing her case and
imposing monetary sanctions based on her failure to participate in discovery.  Because
Jennings repeatedly failed to obey court orders to permit discovery and refused to appear
for her scheduled deposition, the court did not abuse its discretion in dismissing her case. 
See FED. R. CIV. P. 37(b)(2)(A)(v), (d)(1)(A)(i); 41(b).  Nor did the court abuse its discretion by
imposing monetary sanctions.  The Federal Rules require sanctioning a party that has
unjustifiably disobeyed a discovery order, FED. R. CIV. P. 37(b)(2)(C), (d)(3), and the district
court explained that the $500 was meant to cover a portion of the fees Sallie Mae incurred in
filing and supplementing its motion to dismiss.          

        Accordingly, we AFFIRM the district court’s judgment.